AO 2458 (Rev. 09/19)             Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                                 Sheet I



                                                    UNITED STATES DISTRICT COURT
                                                                   Southern District of New York
                                                                                        )
               UNITED STATES OF AMERICA
                                                                                        )
                                                                                                 JUDGMENT IN A CRIMINAL CASE
                          v.                                                            )
                                       Rashaun McKay                                    )
                                                                                                Case Number: 18CR00339-007
                                                                                        )
                                                                                        )       USM Number: 89196-053
                                                                                        )
                                                                                        )         Step_hen Turano 917-974-1781
                                                                                        )        Defendant's Attorney
THE DEFENDANT:
0 pleaded guilty to count(s)                    II & Ill
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                             Nature of Offense                                                                 Offense Ended
18 U.S.C. 1349                              Conspiracy to Commit Wire Fraud                                                   5/23/2019       II
18 U.S.C. § 1028A(a)(1)                     Aggravated Identity The!                                                          5/23/2019       Ill


       The defendant is sentenced as provided in pages 2 through                         7
                                                                                       ----- of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)       =--=====-----
               __c_Any open counts -□                                  is      0 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defenoant must notify the comt and United States attorney of material changes in economic circumstances.
                                                                                                                             1/22/2020
                         u:; i
               Irr;I
                                                                                      Date of Imposition of Judgment

                                                                                                                        ;;
                                                                                                                    1 �JA�d5'
               .:
                                                                                      Signature of Judge
               _!   i
               !    j   i ' • -, ' -
                               ·:··r:
                                                                                                                   Paul A. Crotty, U.S.D.J.
                                                                                      Name and Title of Judge


                                                                                                                         1/22/2020
                                                                                      Date
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments
                                                                                                               Judgment - Page              of      7
 DEFENDANT: RASHAUN McKay
 CASE NUMBER: 18CR00339-007

                                                       SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     li/'.i Lump sum payment of$ __ 15Q2OO.OQ____ due immediately, balance due

            D     not later than                                     , or
            D     in accordance with D C,           D D,        D    E,or       D F below; or

B     D     Payment to begin immediately (may be combined with               □ c,         D D,or       D F below); or
C     D Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $ ______ over a period of
                           (e.g., months or years), to commence                        (e.g., 30 ar 60 days) after the date of this judgment; or

D     D     Payment in equal       _____ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release fr om imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within      -- - (e.g., 30 or 60 days) after release from
                                                                                     � �
            imprisonment. The comt will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,



0     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                 Co1Tesponding Payee,
      (including defendant number)                         Total Amount                         Amount                           if appropriate
     18cr339
                                                            150,000,00                 2,430,771.05
     All Defendants

D The defendant shall pay the cost of prosecution.
D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (IO) costs, mcluding cost of
prosecutton and court costs.
